Citation Nr: 1038196	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  07-03 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes, to include as 
due to inservice herbicide exposure, radiation exposure, mustard 
gas exposure, or asbestos exposure.

2.  Entitlement to service connection for a left leg disorder, to 
include as due to inservice herbicide exposure, radiation 
exposure, mustard gas exposure, or asbestos exposure.

3.  Entitlement to service connection for hypertension, to 
include as due to inservice herbicide exposure, radiation 
exposure, mustard gas exposure, or asbestos exposure.

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1952 to August 
1954.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma.  The Veteran's claims file is in the jurisdiction of 
the VA Regional Office in St. Louis, Missouri (RO).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

The Veteran is seeking entitlement to service connection for 
diabetes, a left leg disorder, and hypertension, to include as 
due to inservice exposure to herbicide agents, radiation 
exposure, mustard gas exposure, and asbestos exposure.  He is 
also seeking entitlement to a total disability rating based on 
individual unemployability (TDIU).  After reviewing the Veteran's 
claims file, the Board concludes that additional notice and 
development is necessary with regard to the Veteran's claims.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Initially, the Veteran was never provided with any notice with 
regard to his claim for entitlement to TDIU.  In addition, the 
Veteran was not provided with notice of effective dates or the 
assignment of disability evaluations with regard to any of his 
claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Accordingly, remand is required for compliance with VA's 
duty to notify.

In his September 2005 claim form, the Veteran alleged that he was 
exposed to herbicide agents while serving in Korea during the 
Korean War.  VA has developed specific procedures to determine 
whether a veteran was exposed to herbicides in a vicinity other 
than the Republic of Vietnam or along the demilitarized zone 
(DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(n) 
directs that a detailed statement of the Veteran's claimed 
herbicide exposure be sent to the Compensation and Pension (C&P) 
Service via e-mail and a review be requested of the Department of 
Defense's ("DoD") inventory of herbicide operations to 
determine whether herbicides were used or tested as alleged.  If 
the exposure is not verified, a request should then be sent to 
the U.S. Army and Joint Services Records Research Center (JSRRC) 
for verification.  

In this case, the Veteran contends that he was exposed to 
herbicide agents in Korea during the Korean War.  It is unclear 
from the September 2005 claim form whether his alleged exposure 
was along the DMZ.  The RO requested in a November 2005 letter 
that the Veteran provide information regarding his claimed 
herbicide exposure.  In a January 2006 statement, the Veteran 
reported that he was exposed to herbicide agents in North Korea 
at the end of 1952 or the beginning of 1953.  There is no 
indication in the record that the RO submitted the Veteran's 
statement of claimed herbicide exposure to the C&P Service or the 
JSRRC to determine whether he was exposed to herbicide agents 
during his service in Korea.

The Court of Appeals for Veterans Claims (Court) has consistently 
held that evidentiary development procedures provided in VA's 
Adjudication Procedure Manual are binding.  See Patton v. West, 
12 Vet. App. 272, 282 (1999) (holding that the Board failed to 
comply with the duty to assist requirement when it failed to 
remand the case for compliance with the evidentiary development 
called for by the M21-1).  In order to comply with the procedures 
as provided for in the manual, the RO must send an e-mail request 
to C&P and a request to JSRRC for verification of the Veteran's 
possible herbicide agent exposure in North Korea.  Prior to 
submitting the request to C&P and JSRRC, the RO should first 
request clarification of the Veteran's January 2006 statement 
regarding his alleged exposure to herbicide agents, and ask that 
the Veteran provide all additional information necessary to 
complete a thorough and complete review to verify the claimed 
exposure. 

Last, review of the November 2006 statement of the case and the 
July 2010 supplemental statement of the case reveals that the RO 
did not consider the Veteran's claims under all of his claimed 
theories of entitlement.  While the RO considered whether the 
Veteran's claims for entitlement to service connection for 
diabetes, a left leg disorder, and hypertension were due to 
inservice herbicide exposure, radiation exposure, or mustard gas 
exposure, review of the Veteran's September 2005 claim form 
reveals that he also contended that those disorders were a result 
of inservice exposure to asbestos.  While the May 2006 rating 
decision addressed the issue of service connection for the 
claimed disorders based on asbestos exposure, neither the 
November 2006 statement of the case nor the July 2010 
supplemental statement of the case considered the claims under 
the theory of exposure to asbestos exposure.  In addition, 
neither the November 2006 statement of the case nor the July 2010 
supplemental statement of the case notified the Veteran of all of 
the relevant laws and regulations pertaining to his claims for 
service connection and TDIU, to include regulations pertaining to 
service connection based on exposure to herbicide agents and 
pertaining to TDIU.  38 C.F.R. §§ 3.307, 4.16 (2010).  
Accordingly, prior to the Board addressing the appeal, the case 
must be remanded for issuance of a supplemental statement of the 
case which considers all of the Veteran's theories of entitlement 
and addresses the laws and regulations relevant to all of the 
Veteran's claims.  See 38 C.F.R. §§ 19.29, 19.31 (2010).

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice to the Veteran 
regarding the issue of entitlement to TDIU.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  The RO must also 
provide notice as required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) with 
regard to all of his pending claims.

2.  The RO must contact the Veteran and 
request that he provide a detailed statement 
of his claimed herbicide exposure while 
stationed in Korea during service.  The RO 
must advise the Veteran that the statement 
should include supporting details such as the 
specific location, names of any individuals 
involved, and time frame during which the 
claimed exposure occurred.  The RO must also 
request that the Veteran submit any competent 
medical evidence in support of his claims.

3.  Thereafter, regardless of whether the 
Veteran responds, the RO must comply with the 
evidentiary development procedures provided 
in M21-1 MR, Part IV, Subpart ii, Chapter 2, 
Section C, Paragraph 10(n).  Specifically, 
the RO must attempt to verify the Veteran's 
alleged exposure to herbicide agents by 
furnishing the Veteran's description of 
exposure to the C&P service via e-mail and 
requesting a review of DoD's inventory of 
herbicide operations in Korea.  All 
documentation sent and received by the RO 
must be associated with the claims file.

4.  Subsequently, if the Veteran's claimed 
herbicide exposure is not verified, the RO 
must send a request to JSRRC for verification 
as to whether the Veteran was exposed to 
herbicide agents as alleged during his period 
of service in Korea, in accordance with the 
instructions set forth in M21-1 MR, Part IV, 
Subpart ii, Chapter 2, Section C, Paragraph 
10(n).  All documentation sent and received 
by the RO must be associated with the claims 
file.

5.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims must be readjudicated with 
consideration of all of the Veteran's claimed 
theories of entitlement, to include 
entitlement to service connection based on 
exposure to herbicide agents, radiation, 
mustard gas, and asbestos.  If any of the 
claims remain denied, a supplemental 
statement of the case must be provided to the 
Veteran, which must provide the pertinent 
laws and regulations relevant to the 
Veteran's claims, to include 38 C.F.R. 
§§ 3.307 and 4.16 and any other relevant laws 
or regulations.  See 38 C.F.R. §§ 19.29, 
19.31.  After the Veteran has had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

6.  THE VETERAN'S APPEAL HAS BEEN ADVANCED ON 
THE BOARD'S DOCKET.  This claim must be 
afforded expeditious treatment.  All claims 
remanded by the Board or by the Court for 
additional development or other appropriate 
action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

